Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 22 March 1822
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                        
                            Washington
                            March 22nd 1822
                        
                    I have delayed writing to you, from post to post, my dearest Grandpapa, always hoping that I should be able to announce to you, the conclusion of my bargain for the busts: they are at length deposited in the hands of Mr Barnes, and I have procured the engraving from Vanderlyn’s portrait of Col. Monroe, which I shall carry home with me as you desired. the busts are second hand, and one of them somewhat soiled, but none others could be  had. Mr Eugene Vail the son of a gentleman who was for a long time consul at L,Orient, and who has inherited from his father a very strong personal attachment to yourself, exerted himself to the utmost to procure better copies from Cardelli’s originals; he searched every shop in the city and inquired wherever there was the smallest hope of success; but in vain. these copies have become very scarce, and are to be found only in private families, and Cardelli himself is believed to have left the country—Mr Vail took charge of the two which you will receive, had them packed by the most careful hands and placed in charge of Mr Barnes by whom they will be forwarded to Richmond to the care of Col. Peyton, whenever a good opportunity should occur. these busts are uninjured except by the soils I have spoken of, but the artist who packed them, thinks that the necks are not very strong, and recommends that no attempt should be made to raise them by the heads, a precaution it was almost unnecessary to give, but which I have repeated as I received it. the lids of the boxes were screwed down to avoid the jarring of the hammer. It was also by Mr Vail’s assistance that I procured the engraving, they were to be found at one shop only in Georgetown—he is a great lover of the fine arts and seems perfectly “au fait” in every-thing that regards them, whilst his zeal for your service is almost unbounded. he came over to this country for the first time in 1816, and brought with him a letter of introduction to you from Gen. La Fayette, which he intended to deliver in person, this however he was prevented from doing, (I suspect by the pressure of his circumstances which were at that time very distressing,) the letter was therefore committed to the post, and he expressed to me a wish to know whether you  had ever received it; I could not tell him at the moment, but determined to inquire of you upon the first occasion—I heard from this gentleman that Gen. La Fayette had lately announced in a letter to Gen. Bernard, his intention of visiting this country probably in the course of the ensuing year.I have met with a good many of your old friends here, who have been very particular in their inquiries after you, and their attentions to me on your account. of the foreigners, M. de Neuville had been the most polite. I have reason to believe that the neglect I have experienced from Mr Canning has proceeded more from some absurd ideas of etiquette, than from any intentional disrespect. he is generally considered a man of amiable temper and manners, although devoured by hypochondria and constitutional melancholy. when we meet in society, we are always as sociable as he knows how to be. I think Washington is becoming more pleasant than I found it during the winter. the weather there has been so fine for some time past that I have been able to enjoy the benefits of fresh air and exercise; and my health is rapidly improving in consequence. I have now and then only, had it in my power to attend the congressional debates, but it is labour lost to go to the hall of Representatives, for you cannot from the galleries, hear one word in ten, there has been I believe even more than the usual quantity of empty declamation; the speeches I have heard thus far as I could judge from the little I did hear, have been literally “full of sound and fury, signifying nothing.” some most indecent altercations have taken place, which the newspapers have not reported. I was witness to one myself, in which there were sometimes three members on the floor together bawling at each other. Mr Barber is said to want firmness to keep the house in order. Mr Randolph and Mr McDuffee of South Carolina had a furious contest; it was a quiver of poisioned arrowes against the club of Hercules, but Mr Randolph’s sharp satire was unavailing against the strong coarse invectives of his antagonist; which appears to act like a battering ram and beat down all before it. Mr Randolph’s mind has been in a very unsettled state for some time past; he is hovering on the verge of insanity and his embarking for England, appears to be the peak of a madman. Mr McDuffee has disappointed public expectation, raised perhaps too high by the injudicious panegyrics of his friends. he will probably be lost to them and to his country before his talents have had time to mature, being engaged to fight a duel within thirty days after the rising of Congress with a man who is said never to miss his aim. the quarrel was a political one, and the mutual animosity of the parties has baffled every attempt at reconciliation—Mr Archer of Virginia who is in the habit of long speeches received a reproof the other day which excited a good deal of mirth in the House, he had spoken one whole day upon the Bankrupt bill, and rose the second day to continue his harangue. a member on the opposite side of the Hall quoted in an audible voice a line from Young’s Night thoughts,Insatiate Archer could not one suffice?The debates of the Senate are more interesting, and the ladies are admitted on the floor of the Chamber; they certainly are better accommodated, but it produ an unpleasant effect  see women mingling as it were in the counsels of a berative body and certainly distracting the attention of the Senators.—Mr Josiah Meigs, and old friend I believe of yours, and who speaks of you with warm affection, furnished me with what he calls a meteorological register for the month of January by which I find the greatest degree of cold of this year was on the 14th when the thermometer stood at 4° above zero. on the 5th it was at 6° and on the 25th at 7°. the whole month of March so far has been delightful. I heard a gentleman say about a week ago that he had had a shad at his table that day.—Adieu my dearest Grandpapa, I have written at intervals, constantly interrupted by the coming in of visitors. I am anxious to make a short visit to Baltimore and when that is over shall think only of returning home. Aunt Randolph desires me to present her respects to you, my love awaits all my family, and for yourself the assurance of my devoted and unchangeable affection.
                        Ellen W. Randolph.
                    I am afraid it will be some time before Mr Barnes can find an opportunity to send the busts.